 Fill in this information to identify your case:

 Debtor 1                   Felix S Candelaria, Jr.
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Sarah Diana Candelaria
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF NEW MEXICO

 Case number           7-18-13232 TA
 (if known)
                                                                                                                                                                 o    Check if this is an
                                                                                                                                                                      amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                     Your assets
                                                                                                                                                                     Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................       $             951,000.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................            $              87,663.19

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................       $          1,038,663.19

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                     Your liabilities
                                                                                                                                                                     Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                        $          1,638,331.94

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                              $              15,446.80

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                                $             863,504.75


                                                                                                                                     Your total liabilities $                 2,517,283.49


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................                 $              21,704.84

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                             $              20,176.10

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
        o No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

        n  Yes
 7.     What kind of debt do you have?

        o       Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

        n   Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy
               Case 18-13232-t7                        Doc 37             Filed 05/24/19                   Entered 05/24/19 15:35:28 Page 1 of 11
 Debtor 1      Felix S Candelaria, Jr.
 Debtor 2      Sarah Diana Candelaria                                                     Case number (if known) 7-18-13232 TA

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                             $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                 0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $            15,446.80

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                 0.00

       9d. Student loans. (Copy line 6f.)                                                                 $                 0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                 0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                 0.00


       9g. Total. Add lines 9a through 9f.                                                           $             15,446.80




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                  page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
             Case 18-13232-t7                      Doc 37            Filed 05/24/19   Entered 05/24/19 15:35:28 Page 2 of 11
 Fill in this information to identify your case and this filing:

 Debtor 1                    Felix S Candelaria, Jr.
                             First Name                                 Middle Name                    Last Name

 Debtor 2                    Sarah Diana Candelaria
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      DISTRICT OF NEW MEXICO

 Case number            7-18-13232 TA                                                                                                                       o    Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

   o No. Go to Part 2.
   n Yes.      Where is the property?




 1.1                                                                            What is the property? Check all that apply
        5 Leibel Ct.
        Street address, if available, or other description
                                                                                  n    Single-family home                         Do not deduct secured claims or exemptions. Put
                                                                                       Duplex or multi-unit building              the amount of any secured claims on Schedule D:
                                                                                  o                                               Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative
                                                                                  o
                                                                                  o    Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        Los Lunas                         NM        87031-0000                    o    Land                                       entire property?          portion you own?
        City                              State              ZIP Code             o    Investment property                               $476,000.00                $476,000.00
                                                                                  o    Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                  o    Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                  o    Debtor 1 only
        Valencia                                                                  o    Debtor 2 only
        County                                                                    n    Debtor 1 and Debtor 2 only
                                                                                  o    At least one of the debtors and another
                                                                                                                                  n    Check if this is community property
                                                                                                                                       (see instructions)

                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
               Case 18-13232-t7                              Doc 37            Filed 05/24/19                Entered 05/24/19 15:35:28 Page 3 of 11
 Debtor 1        Felix S Candelaria, Jr.
 Debtor 2        Sarah Diana Candelaria                                                                                 Case number (if known)          7-18-13232 TA

       If you own or have more than one, list here:
 1.2                                                                   What is the property? Check all that apply
       881 Pinzon
       Street address, if available, or other description
                                                                         n    Single-family home                              Do not deduct secured claims or exemptions. Put
                                                                              Duplex or multi-unit building                   the amount of any secured claims on Schedule D:
                                                                         o                                                    Creditors Who Have Claims Secured by Property.
                                                                              Condominium or cooperative
                                                                         o
                                                                         o    Manufactured or mobile home
                                                                                                                              Current value of the          Current value of the
       Los Lunas                         NM        87031-0000            o    Land                                            entire property?              portion you own?
       City                              State              ZIP Code     o    Investment property                                    $450,000.00                   $450,000.00
                                                                         o    Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                         o    Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.
                                                                         o    Debtor 1 only                                   Joint tenant
       Valencia                                                          o    Debtor 2 only
       County                                                            n    Debtor 1 and Debtor 2 only
                                                                         o    At least one of the debtors and another
                                                                                                                              n    Check if this is community property
                                                                                                                                   (see instructions)

                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:

                                                                       Leased to a tenant (Jamie Goldberg)


       If you own or have more than one, list here:
 1.3                                                                   What is the property? Check all that apply

       Street address, if available, or other description
                                                                         o    Single-family home                              Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
                                                                         o    Duplex or multi-unit building
                                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                         o    Condominium or cooperative

                                                                         o    Manufactured or mobile home
                                                                                                                              Current value of the          Current value of the
       San Mateo                         NM                              n    Land                                            entire property?              portion you own?
       City                              State              ZIP Code     o    Investment property                                      $25,000.00                    $25,000.00
                                                                         o    Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                         o    Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.
                                                                         o    Debtor 1 only
                                                                         o    Debtor 2 only
       County                                                            n    Debtor 1 and Debtor 2 only
                                                                         o    At least one of the debtors and another
                                                                                                                              n    Check if this is community property
                                                                                                                                   (see instructions)

                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:

                                                                       2-6 acres of vacant land (unsurveyed)


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                     $951,000.00

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                      Schedule A/B: Property                                                                              page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
              Case 18-13232-t7                              Doc 37     Filed 05/24/19               Entered 05/24/19 15:35:28 Page 4 of 11
 Debtor 1        Felix S Candelaria, Jr.
 Debtor 2        Sarah Diana Candelaria                                                                         Case number (if known)    7-18-13232 TA

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   o No
   n Yes

  3.1    Make:    Dodge                                        Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:   Ram 1500 pickup truck                        o Debtor 1 only                                         Creditors Who Have Claims Secured by Property.
         Year:    2013                                         o Debtor 2 only                                         Current value of the     Current value of the
         Approximate mileage:     70000                        n Debtor 1 and Debtor 2 only                            entire property?         portion you own?
         Other information:                                    o At least one of the debtors and another

                                                               n Check if this is community property                          $10,000.00                  $10,000.00
                                                                     (see instructions)



                     Dodge                                                                                             Do not deduct secured claims or exemptions. Put
  3.2    Make:                                                 Who has an interest in the property? Check one
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Ram 1500 van                              o Debtor 1 only                                         Creditors Who Have Claims Secured by Property.
         Year:       2001                                      o Debtor 2 only                                         Current value of the     Current value of the
         Approximate mileage:                 130000           n Debtor 1 and Debtor 2 only                            entire property?         portion you own?
         Other information:                                    o At least one of the debtors and another

                                                               n Check if this is community property                            $1,000.00                   $1,000.00
                                                                     (see instructions)



  3.3    Make:       Chevrolet                                 Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Equinox                                   o Debtor 1 only                                         Creditors Who Have Claims Secured by Property.
         Year:       2011                                      o Debtor 2 only                                         Current value of the     Current value of the
         Approximate mileage:                  80000           n Debtor 1 and Debtor 2 only                            entire property?         portion you own?
         Other information:                                    o At least one of the debtors and another

                                                               n Check if this is community property                            $4,500.00                   $4,500.00
                                                                     (see instructions)



                     Dodge                                                                                             Do not deduct secured claims or exemptions. Put
  3.4    Make:                                                 Who has an interest in the property? Check one
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Ram Wagon                                 o Debtor 1 only                                         Creditors Who Have Claims Secured by Property.
         Year:       2001                                      o Debtor 2 only                                         Current value of the     Current value of the
         Approximate mileage:                 130000           n Debtor 1 and Debtor 2 only                            entire property?         portion you own?
         Other information:                                    o At least one of the debtors and another

                                                               n Check if this is community property                            $1,000.00                   $1,000.00
                                                                     (see instructions)



  3.5    Make:       Dodge                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Ram Wagon                                 o Debtor 1 only                                         Creditors Who Have Claims Secured by Property.
         Year:       2002                                      o Debtor 2 only                                         Current value of the     Current value of the
         Approximate mileage:                 130000           n Debtor 1 and Debtor 2 only                            entire property?         portion you own?
         Other information:                                    o At least one of the debtors and another

                                                               n Check if this is community property                            $1,000.00                   $1,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                  page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 18-13232-t7                      Doc 37             Filed 05/24/19           Entered 05/24/19 15:35:28 Page 5 of 11
 Debtor 1        Felix S Candelaria, Jr.
 Debtor 2        Sarah Diana Candelaria                                                                             Case number (if known)      7-18-13232 TA

  3.6    Make:       Ford                                      Who has an interest in the property? Check one                Do not deduct secured claims or exemptions. Put
                                                                                                                             the amount of any secured claims on Schedule D:
         Model:      Econoline                                 o Debtor 1 only                                               Creditors Who Have Claims Secured by Property.
         Year:       2007                                      o Debtor 2 only                                               Current value of the     Current value of the
         Approximate mileage:                 130000           n Debtor 1 and Debtor 2 only                                  entire property?         portion you own?
         Other information:                                    o At least one of the debtors and another

                                                               n Check if this is community property                                    $1,500.00                 $1,500.00
                                                                     (see instructions)



  3.7    Make:       Ford                                      Who has an interest in the property? Check one                Do not deduct secured claims or exemptions. Put
                                                                                                                             the amount of any secured claims on Schedule D:
         Model:      Explorer                                  o Debtor 1 only                                               Creditors Who Have Claims Secured by Property.
         Year:       2006                                      o Debtor 2 only                                               Current value of the     Current value of the
         Approximate mileage:                 100000           n Debtor 1 and Debtor 2 only                                  entire property?         portion you own?
         Other information:                                    o At least one of the debtors and another

                                                               n Check if this is community property                                    $1,000.00                 $1,000.00
                                                                     (see instructions)



                                                                                                                             Do not deduct secured claims or exemptions. Put
  3.8    Make:                                                 Who has an interest in the property? Check one
                                                                                                                             the amount of any secured claims on Schedule D:
         Model:      Utility trailer                           o Debtor 1 only                                               Creditors Who Have Claims Secured by Property.
         Year:       2017                                      o Debtor 2 only                                               Current value of the     Current value of the
         Approximate mileage:                                  n Debtor 1 and Debtor 2 only                                  entire property?         portion you own?
         Other information:                                    o At least one of the debtors and another
        Used by Safesite
                                                               n Check if this is community property                                    $1,500.00                 $1,500.00
                                                                     (see instructions)



  3.9    Make:       Chrysler                                  Who has an interest in the property? Check one                Do not deduct secured claims or exemptions. Put
                                                                                                                             the amount of any secured claims on Schedule D:
         Model:      Town & County                             o Debtor 1 only                                               Creditors Who Have Claims Secured by Property.
         Year:       2007                                      o Debtor 2 only                                               Current value of the     Current value of the
         Approximate mileage:                 169000           n Debtor 1 and Debtor 2 only                                  entire property?         portion you own?
         Other information:                                    o At least one of the debtors and another

                                                               n Check if this is community property                                    $1,000.00                 $1,000.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

   n No
   o Yes


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                $22,500.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                  Current value of the
                                                                                                                                                    portion you own?
                                                                                                                                                    Do not deduct secured
                                                                                                                                                    claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
   o No
    n Yes.     Describe.....

Official Form 106A/B                                                       Schedule A/B: Property                                                                        page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
             Case 18-13232-t7                      Doc 37             Filed 05/24/19             Entered 05/24/19 15:35:28 Page 6 of 11
 Debtor 1       Felix S Candelaria, Jr.
 Debtor 2       Sarah Diana Candelaria                                                               Case number (if known)    7-18-13232 TA


                                    Furniture                                                                                                  $15,000.00


                                    Housewares                                                                                                 $10,000.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
   o No
    n Yes.     Describe.....

                                    Appliances                                                                                                   $6,000.00


                                    Hearing aids                                                                                                 $5,000.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
    n No
    o Yes.     Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
    n No
    o Yes.     Describe.....

10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    n No
    o Yes.     Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
   o No
    n Yes.     Describe.....

                                    Wearing apparel                                                                                              $3,000.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
   o No
    n Yes.     Describe.....

                                    Miscellaneous jewelry                                                                                        $2,000.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
    n No
    o Yes.     Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
    n No
    o Yes.     Give specific information.....




Official Form 106A/B                                                   Schedule A/B: Property                                                          page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
             Case 18-13232-t7                      Doc 37            Filed 05/24/19        Entered 05/24/19 15:35:28 Page 7 of 11
 Debtor 1          Felix S Candelaria, Jr.
 Debtor 2          Sarah Diana Candelaria                                                                                             Case number (if known)   7-18-13232 TA


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                                  $41,000.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                                     Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
   o No
    n Yes................................................................................................................
                                                                                                                                         Cash                                   $100.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
   o No
   n Yes........................                                     Institution name:

                                                                                                 US Bank (account owned by Safe Site Youth
                                              17.1.       Checking                               Development, Inc., no beneficial interest).                                   Unknown


                                                                                                 US Bank (Account owned by Safe Site Youth
                                              17.2.       Payroll (checking)                     Development, Inc., no beneficial interest).                                   Unknown



                                              17.3.       checking                               US Bank                                                                       $1,000.00



                                              17.4.       Savings                                US Bank                                                                        $100.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
    n No
    o Yes..................                             Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
   o No
    n Yes.       Give specific information about them...................
                                       Name of entity:                                                                                 % of ownership:

                                                  Safe Site Youth Development, Inc. (a non profit
                                                  corporation)                                                                              100          %                        $10.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
    n No
    o Yes. Give specific information about them
                                                  Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
   o No
Official Form 106A/B                                                                     Schedule A/B: Property                                                                     page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                       Best Case Bankruptcy
               Case 18-13232-t7                               Doc 37                Filed 05/24/19                          Entered 05/24/19 15:35:28 Page 8 of 11
 Debtor 1        Felix S Candelaria, Jr.
 Debtor 2        Sarah Diana Candelaria                                                                      Case number (if known)     7-18-13232 TA

    n Yes. List each account separately.
                                        Type of account:                   Institution name:

                                        401(k)                             Primerica                                                                 $16,627.94


                                        IRA                                Primerca                                                                     $6,325.25


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
    n No
    o Yes. .....................                                           Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
    n No
    o Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
    n No
    o Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
    n No
    o Yes.     Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
    n No
    o Yes.     Give specific information about them...

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
    n No
    o Yes.     Give specific information about them...

 Money or property owed to you?                                                                                                           Current value of the
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.

28. Tax refunds owed to you
    n No
    o Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
    n No
    o Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
    n No
    o Yes.     Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
    n No
Official Form 106A/B                                                   Schedule A/B: Property                                                                page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
             Case 18-13232-t7                      Doc 37            Filed 05/24/19            Entered 05/24/19 15:35:28 Page 9 of 11
 Debtor 1        Felix S Candelaria, Jr.
 Debtor 2        Sarah Diana Candelaria                                                                                          Case number (if known)        7-18-13232 TA

    o Yes. Name the insurance company of each policy and list its value.
                                             Company name:                                                            Beneficiary:                                Surrender or refund
                                                                                                                                                                  value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
    n No
    o Yes.      Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
   o No
    n Yes.      Describe each claim.........

                                                          Claims against Judith Seligman and Lissa Guzman for
                                                          embezzlement and conversion.                                                                                         Unknown


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
    n No
    o Yes.      Describe each claim.........

35. Any financial assets you did not already list
    n No
    o Yes.      Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................            $24,163.19


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
   n No. Go to Part 6.
   o Yes.     Go to line 38.



 Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
         If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
      n No. Go to Part 7.
      o Yes.     Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
    n No
    o Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                      $0.00




Official Form 106A/B                                                           Schedule A/B: Property                                                                               page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                       Best Case Bankruptcy
             Case 18-13232-t7                         Doc 37             Filed 05/24/19                    Entered 05/24/19 15:35:28 Page 10 of 11
 Debtor 1         Felix S Candelaria, Jr.
 Debtor 2         Sarah Diana Candelaria                                                                                                Case number (if known)   7-18-13232 TA

 Part 8:        List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................              $951,000.00
 56. Part 2: Total vehicles, line 5                                                                           $22,500.00
 57. Part 3: Total personal and household items, line 15                                                      $41,000.00
 58. Part 4: Total financial assets, line 36                                                                  $24,163.19
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $87,663.19              Copy personal property total           $87,663.19

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                      $1,038,663.19




Official Form 106A/B                                                               Schedule A/B: Property                                                                            page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
             Case 18-13232-t7                           Doc 37               Filed 05/24/19                     Entered 05/24/19 15:35:28 Page 11 of 11
